—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, nonparty New York State Office of Children and Family Services appeals, by permission, from an order of the Family Court, Queens County (Friedman, J.), dated July 27, 1999, which (1) denied its application, in effect, to quash a subpoena dated June 24, 1999, and (2) denied its motion to quash a subpoena dated July 19, 1999.
Ordered that the order is affirmed, without costs or disbursements.
The appellant correctly argues that a court cannot order disclosure of an “unfounded” report of child abuse under Social Services Law § 422 (4) (A) (e) (Social Services Law § 422 [5]). However, it was proper for the Family Court to order an in camera review of the “unfounded” report based on the respondent’s particularized showing that it may contain exculpatory material (cf., Pennsylvania v Ritchie, 480 US 39; People v Thurston, 209 AD2d 976; People v Harder, 146 AD2d 286; People v McFadden, 178 MisC 2d 343). Following an in camera review, the Family Court should disclose, with appropriate redactions, evidence “that is both favorable to the accused and material to guilt or punishment” (Pennsylvania v Ritchie, supra, at 57). Santucci, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.